DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants’ amendment necessitated the shift in grounds for rejection and thus, this action is hereby made FINAL. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. Patent Application Publication No. 2017/0287736) in view of Chaware (U.S. Patent No. 9,865,567) further in view of Poeppel (U.S. Patent Application Publication No. 2010/0123217). 

Regarding claim 11. A wafer assembly comprising
 a carrier, to which a mold substrate is removably attached, 
Oster discloses: 
the mold substrate(125) comprising a first die(105) embedded therein, and wherein the mold substrate comprises an opening located(opening made using 110) to one side of the first die(105), wherein the opening is open to the surface of the mold substrate(opening in 1D open to top of 125), the bottom of the opening comprising exposed contacts(115 [0015]) which are electrically connected to the first die(115 connected to 105 electrically [0015]). 
Oster does not discloses: 
a carrier, to which a mold substrate is removably attached,
exposed contacts….which are electrically connected to the first die through a redistribution layer
In related art, Chaware discloses: 
a carrier, to which a mold substrate is removably attached, (Fig. 2c,, col 4, lines 44-67, indicating that the carrier provides the benefit of allowing the bumps 220 to be processed by allowing the device to be held by 218) It would have been obvious to use 
In related art, Poeppel discloses: 
 exposed contacts…which are electrically connected to the first die through a redistribution layer. 
Poeppel discloses in fig 3 a redistribution layer, 26, which electrically connects chip 22 to functional element 52.  Poeppel discloses that providing the redistribution layer 26 connecting chip 22 and functional element 52 provides the benefit of providing protection from transient voltage. This protection is provided in a way that allows the device to be made smaller, and thus denser.  Thus, it would have been obvious to include the redistribution layer of Poeppel to the device of Oster for the obvious benefit of allowing the chip of Oster to be protected and providing a compact device.  As such, the features of claim 11 would have been obvious to one having ordinary skill in the art. 
  Thus, the features of claim 11 would have been obvious to one having ordinary skill in the art. 

 

Regarding claim 12. 

wherein the mold substrate  is attached to a redistribution layer(modified Oster including this feature as detailed above regarding claim 11)  
Oster does not disclose: 
 the first die is electrically connected to the redistribution layer, the redistribution layer comprises the exposed contacts at the bottom of the opening, and the redistribution layer comprises circuitry which connects the first die to the contacts which are exposed at the bottom of the opening. 
In related art, Poeppel discloses:: 
the first die(22) is electrically connected to the redistribution layer(26) , the redistribution layer comprises the exposed contacts at the bottom of the opening(30 including opening at bottom there of contacts contacting 22 and 52 at bottom thereof), and the redistribution layer comprises circuitry(26 connects to 22 and ) which connects the first die to the contacts(contacts connecting to  22 and 52) which are exposed at the bottom of the opening.
Poeppel discloses in fig 3 a redistribution layer, 26, which electrically connects chip 22 to functional element 52.  Poeppel discloses that providing the redistribution layer 26 connecting chip 22 and functional element 52 provides the benefit of providing protection from transient voltage. This protection is provided in a way that allows the device to be made smaller, and thus denser.  Thus, it would have been obvious to . 

 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. Patent Application Publication No. 2017/0287736) in view of Chaware (U.S. Patent No. 9,865,567) further in view of Poeppel (U.S. Patent Application Publication No. 2010/0123217) further in view of Wang (U.S. Patent Application Publication No. 2017/0125334).

Regarding claim 13. 
Oster discloses all of the features of claim 11. 
Oster does not disclose: The wafer assembly according to claim 11, wherein the first die is attached to a bridge device that is co-embedded in the first mold substrate, the bridge device having a first surface that is attached to the first die and a second surface at the bottom of the opening, the first and second surface being on the same side of the bridge device, the first and second surfaces comprising, respectively, a first and a second array of electrical contacts which may be individually interconnected inside the bridge 
IN related art, Wang discloses: 
wherein the first die (106)is attached to a bridge device(112) that is co-embedded in the first mold substrate, the bridge device having a first surface (left 112)that is attached to the first die and a second surface at the bottom of the opening(Fig. 1b, 112 right ), the first and second surface being on the same side(top) of the bridge device(top 112), the first and second surfaces comprising, respectively, a first and a second array of electrical contacts which may be individually interconnected inside the bridge device(112 including contacts for 118/116), and wherein the first array of contacts is bonded and electrically connected to corresponding contacts on the first die(contacts 116 bonded to 106)
Wang discloses that the bridge provides the benefit of allowing electrical contacts to be made as necessary in the redistribution layer.  Though Wang does not disclose the specific arrangement at the bottom of the opening as recited, it would have been obvious as an obvious design choice to rearrange the working parts for the obvious benefit of making desired electrical connections, with no undue experimentation and no unexpected results.  Thus, the features of claim 13 would have been obvious to one having ordinary skill in the art. See MPEP 2144(IV)(C).
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898